Citation Nr: 1145736	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  07-22 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an increased rating for a left knee disability, currently rated at 10 percent for arthritis and 10 percent for instability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from October 1956 to July 1959.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of March 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In October 2010, the Board denied a rating greater than 10 percent for left knee arthritis and awarded a 10 percent rating, but no higher, for left knee instability.  The Veteran appealed the denial of an increased rating for arthritis and the denial of a rating greater than 10 percent for instability to the United States Court of Appeals for Veterans Claims (Court), and in August 2011, the Court vacated the Board's decision in part and remanded the matter.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Per the instructions in the Court Order and the Joint Motion for Partial Remand, another VA examination is needed to determine the nature and severity of the left knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding, relevant VA treatment records.  Ask the Veteran about the existence of any non-VA medical records and request any reported records.  Follow the procedures outlined in 38 C.F.R. § 3.159, to include notifying the Veteran of an inability to obtain records.

2.  Then schedule the Veteran for an examination to determine the current extent and severity of his left knee disability.  The examiner should review the claims file.  

The examiner should perform range of motion studies and tests regarding the stability of the left knee as well as any diagnostic studies deemed necessary.  The examiner should note the presence and degree of any ligamentous instability found in the left knee upon examination.  The examiner should also note if there is effusion in the joint.  In addition, the examiner should address the significance of the January 2006 MRI study which showed a meniscal tear, left knee and indicate whether that finding is indicative of dislocation of the semilunar cartilage. 
 
3.  Thereafter, readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

